Reasons for Allowance
1.	Claims 1-3, 5-10, 12-16, and 19-20 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an OLED display device. The closet prior arts, Morita (US 10319297 B2), Lee (US 20140333599 A1), and Li (US 20180033808 A1), individually or in combination, discloses an organic light-emitting display device comprising: an organic light-emitting diode, a NMOS switching transistor, a PMOS first light emission control transistor, a PMOS second light emission control transistor, a PMOS driving transistor, a NMOS compensation transistor, a NMOS initializing transistor, a NMOS bypass transistor, and a storage capacitor. The switching transistor and the compensation transistor, the first light emission control transistor and the second light emission control transistor, and the initializing transistor receive a same level scan signal from a first scan line, a light emission control line, and a second scan line, respectively. The first light emission control transistor further includes an auxiliary electrode disposed on a same layer as at least a second electrode of the storage capacitor and the gate electrode of the switching transistor. However, the closet prior arts of record fail to teach the gate electrode of the first light emission control transistor is disposed on a same layer as a first electrode of the storage capacitor.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691